NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/10/2022, which are in response to USPTO Office Action mailed 4/26/2022. Applicant’s arguments have been considered with the results that follow: Claims 1-2, 6, 8-10, 12, 13, 18, 21, 23, 27, 30, 33 and 40 are Allowable.

Reasons for Allowance
The most pertinent prior art has been cited in included form PTO-892 Notice of References Cited:
Regarding independent claim 1,
	The following references were determined to be most pertinent to independent claim 1 and determined to be insufficient to establish a case of obviousness: Cohen (US Patent No. 9,202,249), Pirahesh (US PGPUB No. 2006/0074901) and Satish (US Patent No. 9,684,705).
	Cohen is directed to a data analysis system for clustering data from a plurality of internal and/or external data stores by determining one or more common data items and/or properties and establishing links that characterize and/or indicate a relationship between items.
	Pirahesh is directed to a method for performing optimal inner and outer joins in order to retrieve related data from a plurality of tables. 
	Satish is directed to a method of clustering data using shared properties via iteratively adjusting a cluster radius in order to locate shared property matches between data samples.
	The references make clear that methods and systems for determining common data items across datasets is known in the art. However, the references, alone or in combination do not disclose the step wherein “in response to not identifying the common value when searching using the retrieved records, iteratively expanding one of the first and second record sets using one or more other values appearing in the first or second record set as additional seed values and repeating the search, until the common value is found or until a termination criterion is met, the iteration alternating between expanding the first record set and the second record set, wherein the iteratively expanding the first record set and the second record set includes expanding the first record set to retrieve a first expanded record set and comparing the first expanded record set to the second record set to identify if the common value is found, if the common value is not found, expanding the second record set to retrieve a second expanded record set and comparing the second expanded record set to the first expanded record set to identify if the common value is found, and the iteratively expanding of the retrieved data sets is repeated until the common value is found or until the termination criteria is met;” Which was presented in Applicant’s amendments filed 6/10/2022.
	While the references individually teach elements of the claimed invention, they do not alone or in combination, disclose the claimed invention as amended above. Therefore, claim 1 is considered allowable subject matter.

Regarding dependent claims 2, 6, 8-10, 12, 13, 18, 21, 23, 27, 30, 33,
	Dependent claims 2, 6, 8-10, 12, 13, 18, 21, 23, 27, 30, 33 depend upon independent claim 1 and are therefore considered to contain allowable subject matter as discussed above.

Regarding independent claim 40,
	Independent claim 40 is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and therefore contains allowable subject matter as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165